Citation Nr: 1141423	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-12 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression as a result of brain trauma.

2.  Entitlement to an increased rating for organic brain syndrome due to brain trauma, rated 30 percent disabling prior to October 23, 2008, and 40 percent disabling since October 23, 2008.

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

4.  Entitlement to an increased rating for a left knee disability, currently rated 10 percent disabling.  

5.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board when he submitted his substantive appeal in January 2011.  In March 2011 correspondence, the Veteran was advised that he was scheduled for a hearing before the Board in May 2011.  In a statement dated in April 2011, the Veteran requested that his request for a hearing be withdrawn.  

The issue of entitlement to service connection for a bilateral hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran has depression as a result of his brain trauma.

2.  Prior to October 23, 2008, the Veteran's organic brain syndrome due to trauma was manifested by depressed mood and sleep impairment; the Veteran did not have a diagnosis of multi-infarct dementia associated with brain trauma.

3.  Since October 23, 2008, the Veteran's organic brain syndrome due to trauma was manifested by depression; the Veteran's residuals of traumatic brain injury have been manifested by three or more subjective symptoms that moderately interfere with daily living, marked fatigability, blurred or double vision, and headaches requiring rest periods most days; he receives a 100 percent rating for a partial seizure disorder as a residual of organic brain syndrome due to trauma.  

4.  The Veteran's migraine headaches are manifested by two to three prostrating headaches per month.  

5.  Since October 23, 2008, the Veteran has depression due to residuals of organic brain syndrome due to trauma.  

6.  The Veteran's left knee disability is manifested by degenerative changes in one major joint, the knee, with a noncompensable level of limitation of motion, and no finding of recurrent lateral instability or subluxation.  

7.  The Veteran's right knee disability is manifested by degenerative changes in one major joint, the knee, with a noncompensable level of limitation of motion, and no finding of recurrent lateral instability or subluxation.  


CONCLUSIONS OF LAW

1.  Prior to October 23, 2008, the criteria for a rating in excess of 30 percent for organic brain syndrome due to trauma have not been met; since October 23, 2008, the criteria for a rating in excess of 40 percent for organic brain syndrome due to trauma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8045 (2008 & 2011).

2.  The criteria for a rating in excess of 30 percent rating for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).

3.  The criteria for an award of service connection for depression as residual of organic brain syndrome due to trauma have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.124a (2011).

4.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5257, 5260, 5261 (2010).

5.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2006 and August 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2010 supplemental statement of the case (with regard to the issues of entitlement to an increased rating for traumatic brain injury and a left knee disability) and in the December 2010 statement of the case (with regard to the issue of entitlement to an increased rating for a right knee disability).  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Traumatic Brain Injury and Migraine Headaches

VA outpatient treatment reports show a diagnosis of depression related to organic brain syndrome in an April 2008 entry.  The Veteran reported nightly seizures and poor sleep with frequent awakenings.  He was noted to be casually dressed with adequate hygiene.  He was alert and oriented in four spheres and his thoughts were logical and sequential.  He reported longstanding depression and he indicated that stress induces hallucinations and seizures.  The examiner noted that the Veteran's insight and judgment were sufficient.  The examiner assigned a global assessment of functioning (GAF) score of 50.  

At a June 2009 VA examination, the Veteran was noted to have no history of autonomic dysfunction, weakness, paralysis, ambulatory problems, bowel problems, erectile dysfunction, vision problems, speech or swallowing difficulty, decreased taste of sense or smell, endocrine dysfunction, or cranial nerve dysfunction.  The Veteran was noted to suffer from daily neck tension headaches and two to three prostrating headaches per month.  The examiner reported that the Veteran ambulated with a cane due to back and knee pain.  The Veteran indicated that he had cervical spine pain and intermittent shooting sciatica down both legs.  The examiner noted that the Veteran had some nystagmus with headaches on examination in service but did not note that at the current examination.  The Veteran reported absence and nocturnal type seizures with frequent kicking and jerking that awakened him.  He reported some ongoing nightmares, anxiety, depressed mood, isolation and fear due to seizures and decreased cognitive skills.  The examiner noted that the Veteran had decreased attention and difficulty with executive functions such as speed of information processing, goal setting, planning, organizing, and prioritizing.  The Veteran was noted to have outbursts with his former wife but he was doing better on his current regimen.  The Veteran reported leaking urine with generalized focal seizures.  He also reported hypersensitivity to light and sound with neck tension headaches which increased during the two to three severe migraines per month.  The examiner indicated that the Veteran had normal muscle tone and no muscle atrophy.  There were no physical findings of autonomic nervous system impairment, imbalance, tremors, muscle atrophy or loss of muscle tone, spasticity, rigidity, fasciculations, cranial nerve dysfunction, endocrine dysfunction, skin breakdown, vision problems, or psychiatric manifestations.  The Veteran reported mild memory loss, attention, and concentration without objective evidence on testing.  The Veteran's judgment was noted to be mildly impaired and his social interaction was frequently inappropriate.  He was always oriented to person, time, place, and situation.  The Veteran's motor activity was normal most of the time, but slowed at times due to apraxia.  His visual spatial orientation was normal.  He was noted to have three or more subjective symptoms that moderately interfered with work, instrumental activities of daily living, work, family, or other close relationships such as marked fatigability, blurred or double vision, and headaches requiring rest periods most days.  He had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  The Veteran was noted to be able to communicate by spoken and written language and he had normal consciousness with the exception of periods that might be postictal after seizures.  

The examiner indicated that the Veteran was not employed for the past ten years but the impact of the disability on his occupation would have been memory loss, poor social interaction, decreased mobility, decreased hearing, weakness or fatigue, and pain.  The examiner indicated that dressing, feeding, bathing, toileting, and grooming were unaffected by the Veteran's brain injury.  The examiner noted that the Veteran was capable of handling money, paying bills, and managing his personal finances.  The examiner diagnosed the Veteran with traumatic brain injury with organic brain syndrome and seizure disorder poorly controlled.  

Prior to October 23, 2008, brain disease due to trauma was evaluated under Diagnostic Code 8045, which rated purely neurological disabilities such as hemiplegia, epileptiform seizures, or facial nerve paralysis, following trauma to the brain, under the diagnostic codes specifically dealing with those disabilities, with citation of a hyphenated diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Purely subjective complaints such as headaches, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  That 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a (2008).

The protocol for rating traumatic brain injury (TBI) residuals was revised effective October 23, 2008.  73 Fed. Reg. 54,693 (Sept. 23, 2008).  Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from traumatic brain injuries and have profound effects on functioning:  cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of the areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is to be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed that are reported on an examination, they are to be evaluated under the most appropriate diagnostic code.  The adjudicator is to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

The adjudicator will also consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), or being housebound.  The table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent rating is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2011).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (2011).

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (2011).

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (2011).

A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2011).
 
As an initial matter, the Board notes that the Veteran's organic brain syndrome due to trauma was rated 30 percent disabling prior to October 23, 2008, under Diagnostic Code 8045 using the criteria for organic mental disorder.  38 C.F.R. § 4.130, Diagnostic Code 9327 (2008).  Since October 23, 2008, the Veteran's organic brain syndrome due to trauma is rated 40 percent disabling under the revised Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  

The criteria of Diagnostic Code 9327 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The criteria provide for a 30 percent rating where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9327 (2011).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 41-50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Veteran's filed his current claim for increase in September 2006.  He was incarcerated shortly thereafter until February 2008 and there is a paucity of evidence from 2006 until 2008, when the Veteran was released from prison.  The Board notes that because the Veteran filed his claim for an increased rating prior to October 23, 2008, the Board must consider whether an increased rating is warranted under either the former or amended regulations.  The effective date of an increase based on the amended regulations may not be awarded before October 23, 2008. 

With regard to the regulations in effect prior to October 23, 2008, following a review of the record, the Board finds that the preponderance of the evidence is against finding that the Veteran's symptomatology meets the criteria for a rating in excess of 30 percent prior to October 23, 2008.  The only medical evidence of record during the relevant time period is a VA outpatient treatment report dated in April 2008 which shows that the Veteran was alert and oriented, his thoughts were logical and sequential, and he endorsed depression.  He denied homicidal and suicidal ideation but noted that stress and fatigue prompted hallucinations and seizures.  The examiner noted that the Veteran's insight and judgment were sufficient.  

With respect to the Veteran's GAF scores, the April 2008 VA outpatient entry reflects a GAF score of 50 which contemplates serious symptoms.  The Board notes GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examination and which do not demonstrate a degree of impairment consistent with more than a 30 percent rating prior to October 28, 2008.

Consequently, the Veteran's organic brain syndrome does not warrant a rating in excess of 30 percent under Diagnostic Code 9327 as the evidence does not show flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or impaired judgment; or that his symptomatology resulted in occupational and social impairment with reduced reliability and productivity as a result of symptoms due to his brain trauma.

With regard to the regulations in effect since October 23, 2008, following a review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomatology meets the criteria for a rating in excess of 40 percent.  The Veteran has established service connection for complex seizure disorder as a residual of head injury, rated 100 percent disabling, effective December 5, 1997; and migraine headaches as a residual of traumatic brain injury, rated 30 percent disabling effective October 23, 2008.  Furthermore, service connection for depression is granted in this decision.

The Veteran was afforded a VA examination in June 2009 in conjunction with his claim for benefits that followed the appropriate protocol for evaluating deficits related to traumatic brain injury.  Upon VA examination in June 2009, the Veteran reported marked fatigability, blurred or double vision, and headaches requiring rest periods most days.  Therefore, the Board finds that the evidence shows three subjective symptoms that moderately interfered with his work, relations, and such and he had one or more neurobehavioral effects that occasionally interfered with his workplace/social interaction or both but did not preclude them.  However, his judgment was normal; he was always oriented to person, time, place, and situation; motor activity was normal most of the time; his visual spatial orientation was normal; he was able to communicate; and he was conscious.  He was able to attend to his activities of daily living and his finances.  There was no residual neurocognitive disturbance of an organic etiology found.

The Veteran is currently service-connected for a seizure disorder related to his organic brain trauma and there was no history of balance and coordination problems, autonomic dysfunction, numbness, parasthesias, paralysis, bowel problems, endocrine dysfunction, or cranial nerve dysfunction.  There was also no hypersensitivity to light and sound except during headaches.  Therefore, based on the medical evidence, the Board finds that impairment ratings in excess of 2 are not warranted on any of the facets for rating traumatic brain injury detailed above.  Therefore, the Board finds that a higher rating may not be awarded at any time since October 23, 2008.

The evidence also does not show that the Veteran has lost the use of an extremity, that he has certain sensory impairments or erectile dysfunction, and it is not shown that he needs the aid and attendance of another person to protect him from the hazards of his environment.  Therefore, the evidence does not support an award of any type of special monthly compensation.  

Service connection for migraine headaches was established effective October 23, 2008.  The Veteran's service-connected migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  That Diagnostic Code provides a 0 percent rating for migraine headaches which are characterized by less frequent attacks.  A 10 percent rating is assigned for migraine headaches which are characterized by prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

The 2009 VA examiner indicated that the Veteran suffers from two to three prostrating headaches per month.  The evidence does not establish that the Veteran's migraine headaches are frequently completely prostrating or productive of severe economic hardship.  Consequently, the Board finds that an increased rating, greater than 30 percent, for migraine headaches is not warranted.

Finally, while the 2009 VA examiner did not include a psychiatric diagnosis related to the Veteran's organic brain syndrome, VA outpatient treatment reports show a diagnosis of depression related to organic brain syndrome.  Consequently, the Board finds that service connection for depression is warranted in this case and the evidence must be evaluated to determine whether a separate rating for depression is warranted.  

In reaching its decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence in his file.  The Board finds that the Veteran is competent to report his functional limitations.  However, the clinical evidence pertaining to the Veteran's traumatic brain injury is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria.  The Board finds that his functional impairment has been appropriately considered in assigning the current rating consistent with the documented symptoms.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).  

In sum, the evidence of record does not show that the Veteran's traumatic brain injury residuals warrant more than a 30 percent disability rating prior to October 23, 2008 or more than a 40 percent disability rating since October 23, 2008, under Diagnostic Code 8045.  The Veteran already receives separate compensable ratings for his partial seizure disorder and migraine headaches.  This decision has granted service connection for depression and it will be considered by the RO to determine whether any separate rating is warranted for depression.  Consequently, the Board concludes that the severity of the Veteran's disability has been fully contemplated by the 30 percent rating prior to October 23, 2008, and 40 percent since October 23, 2008, of organic brain syndrome, and the 30 percent rating for headaches.  As the preponderance of the evidence is against the claim for any higher rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Knee Disabilities

The Veteran contends that his knee disabilities warrant ratings in excess of 10 percent.  

At a June 2009 VA orthopedic examination, the Veteran ambulated with an antalgic gait with a cane.  The examiner noted pain and deformity of both knees, but no giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  Physical examination of the knees revealed objective evidence of pain.  Range of motion of the left knee was extension to 5 degrees and flexion to 120 degrees.  Range of motion of the right knee was extension to 0 degrees and flexion to 138 degrees.  The examiner indicated that there was also objective evidence of pain following repetitive motions but no additional limitations after three repetitions of range of motion.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome with mild degenerative joint disease.  The examiner indicated that the Veteran was not employed, so there was no effect on his occupation.  

The Board notes that normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

The Veteran's left knee disability was rated most recently as 10 percent under Diagnostic Code 5260 and the Veteran's right knee disability is rated as 10 percent disabling under Diagnostic Code 5010-5260.  38 C.F.R. § 4.71a (2011).  The Board notes that the Veteran's left knee disability was formerly rated under Diagnostic Code 5010-5257.  

Diagnostic Code 5010 pertains to arthritis due to trauma and indicates that the disability should be rated under Diagnostic Code 5003 (degenerative arthritis) which provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

The X-ray evidence shows a diagnosis of bilateral patellofemoral narrowing and bilateral mild narrowing of the medial and lateral joint spaces bilaterally.  The Board finds that the X-ray evidence of narrowing of the joint is the equivalent of X-ray evidence of arthritis.  However, in the absence of compensable level of limitation of motion, the Board finds that a rating of 10 percent, but not higher, is warranted under Diagnostic Code 5003 for each knee.  In the absence of involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes, and in the absence of compensable limitation of motion, a higher rating is not warranted.  

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  In this case, there is evidence of some limitation of motion.  However, flexion was limited to no less than 120 degrees on the left and 138 degrees on the right when examined by VA in June 2009, which does not warrant a compensable rating under Diagnostic Code 5260 for either the right or left knee.  Consequently, an increased rating is not warranted under Diagnostic Code 5260 for either the right or left knee disability.  

Diagnostic Code 5257 pertains to other impairment of the knee caused by recurrent subluxation or lateral instability.  A 10 percent rating is warranted when slight.  A 20 percent rating is warranted when moderate.  A 30 percent rating is warranted when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The June 2009 VA examination does not show a report of instability of either knee.  Therefore, the Board finds that recurrent lateral instability is not shown and thus an increased rating for recurrent lateral instability is not warranted.

The Board will now discuss whether a higher rating is warranted under any Diagnostic Codes relating to rating knee disabilities from Diagnostic Code 5256 through 5263.  38 C.F.R. § 4.71a (2011).

Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), 5259 (removal of symptomatic semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because neither the Veteran's right or left knee disability is manifested by any of the disabilities or symptoms associated with those diagnostic codes.  

Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a noncompensable rating; a 10 percent rating requires that extension be limited to 10 degrees; a 20 percent rating requires that extension be limited to 15 degrees; a 30 percent rating requires that extension is limited to 20 degrees; a 40 percent rating requires that extension be limited to 30 degrees; and a 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  The Board finds that the evidence of record shows that the Veteran had flexion limited to 5 degrees on the left and the Veteran had full extension on the right during the examination of record.  Consequently, the Board finds that an increased rating is not warranted under Diagnostic Code 5261 because extension to no less than 5 degrees on the left and 0 degrees on the right was shown during the examination of record.

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  Because limitation of flexion and extension do not warrant compensable ratings, no separate compensable ratings may be assigned.  Furthermore, because a compensable rating is not warranted pursuant to Diagnostic Code 5257, no separate compensable ratings are warranted.

Accordingly, based upon a full review of the record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for either the left or right knee disability for the time period at issue.  38 U.S.C.A. §  5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's service-connected disabilities at issue have been shown to markedly interfere with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  The Veteran was reported to be unemployed for at least ten years, so neither disability has had impact on the Veteran's employment.  Moreover, none of the service-connected disabilities at issue required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalizations are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


















	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for organic brain syndrome due to brain trauma, rated as 30 percent disabling prior to October 23, 2008, and as 40 percent disabling since October 23, 2008, is denied.

Entitlement to an initial rating in excess of 30 percent for migraine headaches granted as residuals of a traumatic brain injury is denied.

Entitlement to service connection for depression as a residual of traumatic brain injury is granted.  

Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling is denied.  

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


